Citation Nr: 1523252	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-14 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) with depression, polysubstance abuse, and antisocial personality disorder, claimed as due to military sexual trauma (MST).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1977 to September 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran's claim has been characterized to encompass all symptomatology associated with the matter.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for service connection of a disorder may be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the secretary obtains in support of the claim)

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board apologizes for the delay, but additional development is necessary prior to appellate review.  

First, the AOJ did not advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of the stressor, as required by 38 C.F.R. § 3.304(f)(5).  In this regard, although VA Form 21-0781a, "Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder Secondary to Personal Assault," was provided to the Veteran, this form does not satisfy the requirements of 38 C.F.R. 
§ 3.304(f)(5), as it merely requests that the claimant provide any other information that is important for VA to know which "may" help the claim, and to let VA know if he or she experienced any of the listed behavior changes following the alleged stressor.  There is no indication in that form that such behavior changes may serve to corroborate the stressor in conformity with 38 C.F.R. § 3.304(f)(5).  Thus, on remand, the requested notice must be provided to the Veteran.  Id.

Second, while the Veteran received a VA examination in November 2012, the examiner's opinion was inadequate inasmuch as it raised the possibility of a pre-existing disability.  The examiner noted that the Veteran's behavioral problems noted in his service records are most likely a continuation of severe personality pathology, substance dependence, and mental health problems that began prior to entry in the military.  However, the examiner did not discuss whether a mental health disability clearly and unmistakably pre-existed service and, if so, whether said disability was clearly and unmistakably not aggravated beyond its natural progression during service.  Additionally, the examiner failed to discuss whether the Veteran has a disability resulting from a mental disorder that is superimposed upon his diagnosed personality disorder.  See 38 C.F.R. § 4.127.  Therefore, an addendum opinion is necessary.  

Third, updated VA treatment records should be secured on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a notice letter to his current address of record that complies with the notification requirements of 38 C.F.R. § 3.304(f)(5). The letter should advise the Veteran that evidence from sources other than his service records or evidence of behavior changes may constitute credible supporting evidence of his stressor relating to an in-service assault.  Inclusion of VA Form 21-0781a, without any further explanation in the body of the notice letter as requested above, will not suffice.

2.  Obtain all VA treatment records dated since April 2014.

3.  Following completion of the above-requested action, forward the claims file to the November 2012 VA examiner (or a similarly qualified VA psychologist or psychiatrist, if unavailable) for preparation of an addendum opinion.  Additional examination of the Veteran is not necessary, unless otherwise indicated.

Based on review of the record, the examiner should respond to the following:  

(a) Does the evidence of record clearly and unmistakably (undebatably) show that the Veteran had an acquired psychiatric disorder other than a personality disorder that existed prior to his entry into active service?

(b) If pre-existence of an acquired psychiatric disorder other than a personality disorder is clearly shown, does the evidence of record clearly and unmistakably show that (i) the pre-existing an acquired psychiatric disorder other than a personality disorder did not worsen during active service, or that (ii) any increase in disability was due to the natural progression of the disease?  Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) for is no, is it at least as likely as not (50 percent probability or greater) that any currently diagnosed acquired psychiatric disorder other than a personality disorder had its onset during the Veteran's period of active service?

(d) Is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran has an additional disability due to a disease or injury superimposed upon his diagnosed personality disorder as a result of his active service?

In responding to the above, the examiner should provide an explanation that takes into account all lay and medical evidence.  The examiner should give medical reasons for accepting or rejecting the lay statements regarding the in-service injury and continued symptoms since service.  

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

4.  When the development requested has been completed, the case should be reviewed on the basis of additional evidence.  If the benefit sought is not granted, furnish a Supplemental Statement of the Case and afford the Veteran a reasonable opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
SONNET BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




